Citation Nr: 0513592	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-06 925	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an effective date earlier than September 19, 
2000, for the award of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In November 1999, the RO received the veteran's initial 
TDIU claim, which was denied in an April 2000 rating 
decision.

3.  The veteran was furnished notice of the April 2000 
determination and of his appellate rights; however, the 
veteran did not initiate an appeal of the April 2000 rating 
decision, and thus the November 1999 claim was finally 
adjudicated.

4.  The RO construes a September 19, 2000, VA treatment 
record as the veteran's informal claim for TDIU.

5.  The veteran's inability to secure or follow a 
substantially gainful occupation due to service-connected 
disability is not factually ascertainable prior to September 
19, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 19, 
2000, for the award of TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran's claim for TDIU was 
received in July 2001.  In October 2001, the RO relevantly 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for TDIU, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  The 
content of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He was 
provided with notice of the March 2002 rating decision from 
which the current appeal originates.  He was provided with a 
statement of the case in January 2003 and a supplemental 
statement of the case in August 2004, which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

The March 2002 rating decision granted TDIU and assigned an 
effective date of July 13, 2001, the date the veteran 
submitted his claim.  The veteran appealed the effective 
date.  Therefore, the issue on appeal was first raised in a 
notice of disagreement (NOD) submitted in response to VA's 
notice of its decision on a claim for which VA has already 
notified the claimant of the information and evidence 
necessary to substantiate the claim.  In this regard, the 
Board observes that 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO already 
gave the veteran a notice regarding the original claim, the 
Board finds no error in the RO's failure to send a subsequent 
notice as to the newly raised claim.  Moreover, at this stage 
of the appeal, no further notice is needed to comply with the 
VCAA, and the Board finds that any failure to provide the 
veteran with VCAA notice did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical and other records from all 
relevant sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
VA treatment records and stamped copies of the veteran's 
submitted claims.  The veteran has not indicated that there 
are any additional obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The RO granted service connection for post-traumatic stress 
disorder (PTSD) in an October 1999 rating decision.  A 70 
percent disability rating was assigned effective from the 
date of the veteran's initial claim, submitted in November 
1997.  

The RO received a formal claim for TDIU in November 1999.  
The RO denied TDIU in an April 2000 rating decision.  The 
veteran was notified of the decision and his appellate 
rights; however, he did not appeal the decision.

On July 13, 2001, the RO received the veteran's formal claim 
for TDIU.  

VA treatment records, dating from July 1999 to September 
2000, show ongoing treatment for PTSD symptoms.  Treatment 
records earlier than September 19, 2000, do not indicate that 
the veteran was unemployable as a result of his PTSD symptoms 
alone and do not allude to any TDIU claim.  

A December 2001 VA psychiatric examination shows the veteran 
was diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 45.  The examiner opined that it 
was as likely as not that the veteran could not maintain 
continued employability based on his PTSD symptoms alone.

The RO granted TDIU in the March 2002 rating decision on 
appeal.  In August 2004, the RO amended its initial effective 
date to September 19, 2000, the date of a VA treatment record 
indicating the veteran had a pending claim for TDIU.

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  If the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a) are not met, an extra-schedular rating 
is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  Reasonable doubt as to the degree of 
service-connected disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Review of the claims folder reveals that the April 2000 
rating decision denied the veteran's initial TDIU, submitted 
in November 1999.  The veteran was notified of this 
determination and of his appellate rights by a VA letter 
dated that same month.  There is no indication that the 
letter was returned as undeliverable or otherwise not 
received.  Significantly, however, the veteran never 
initiated an appeal of the April 2000 rating decision, by 
filing a notice of disagreement.  As a result, the April 2000 
rating action, which was engendered by the November 1999 
claim, became final.  38 U.S.C.A. § 7105 (West 2002).

The RO has construed a September 19, 2000, treatment record 
as the veteran's claim for TDIU, which predates the veteran's 
formal claim, submitted on July 13, 2001.  See 38 C.F.R. 
§ 3.155 (2004).  Therefore, if entitlement to TDIU is 
demonstrated within one year before that claim, an effective 
date for TDIU earlier than September 19, 2000, may be 
assigned.  The veteran is service-connected for PTSD alone, 
rated as 70 percent disabling.  Therefore, he meets the 
percentage criteria for entitlement to TDIU.  

The veteran seeks an effective date earlier than September 
19, 2000.  He contends that his claim has been ongoing since 
1997.  However, a review of the evidence of record indicates 
that the veteran did not appeal his disability rating when 
service connection was initially granted, or appeal the April 
2000 determination that denied TDIU.  Moreover, the Board 
finds that entitlement to TDIU is not factually ascertainable 
prior to September 19, 2000, the date of the veteran's 
informal claim.  There is no evidence showing that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of PTSD symptoms alone, prior 
to the December 2001 VA examiner's opinion.  38 C.F.R. 
§ 4.16(b).  Therefore, entitlement to TDIU is not factually 
ascertainable prior to September 19, 2000.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the Board 
finds that the preponderance of the evidence is against an 
earlier effective date for the award of TDIU.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.


ORDER

An effective date earlier than September 19, 2000 for the 
award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


